Citation Nr: 0700937	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  01-08 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
October 1969. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied a 
petition to reopen a claim for service connection for PTSD. 

In October 2002, the Board granted the petition to reopen the 
claim and remanded it for further development.  The Board 
remanded the claim again in November 2003 for procedural 
issues.  It is now before the Board for adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

In a March 2001 rating decision and in subsequent statements 
of the case, the RO denied service connection for PTSD 
because the evidence did not show that the veteran engaged in 
combat and because service agencies were unable to verify the 
occurrence of the veteran's alleged stressors.  

In March 2000, the veteran submitted a description of two 
events that occurred at the time of the 1968 Tet offensive.  
He stated that his base was near a prisoner of war (POW) camp 
containing 1800 enemy prisoners.  The base was attacked, 
prisoners released, and the base overrun by the enemy with 
fierce fighting and many casualties.  He provided the last 
names and ranks of two fellow soldiers.  The veteran also 
stated that he had been assigned duties in a patrol a week 
later and had accidentally killed a civilian woman and child.  
He provided the name and location of his unit.  The RO 
forwarded a request for verification to the United States 
Armed Services Center for Research of Unit Records in April 
2000 (Center).   In April 2000, the Center requested a copy 
of the veteran's DA Form 20 or equivalent.  This document is 
part of a service member's personnel file and was available 
in the claims file at that time.  There is no record of 
response by the RO or by the Center.  However, in an October 
2000 letter to the veteran, the RO stated that the Center was 
unable to verify the occurrences of the stressors because a 
maximum two month date range was not provided. 

In January 2003 letter to the veteran, the Board requested 
additional information regarding the stressor events.  In 
November 2003, for procedural reasons, the Board remanded the 
claim to the RO for consideration of any new evidence 
received and for readjudication.  Although the veteran 
submitted a stressor statement in August 2004, there were no 
new details provided for the two events.  He described a 
third event when he narrowly escaped injury from a sniper.  

The Board concludes that the veteran provided a sufficient 
date range for a search in his March 2000 statement and that 
VA has not adequately assisted the veteran in obtaining 
relevant government records.  The veteran stated that the 
events occurred during the Tet offensive.  Historically, this 
series of enemy attacks began on January 30, 1968.  Since the 
veteran departed Vietnam in April 1968, a reasonable search 
window is from January 30, 1968, to March 30, 1968.  The 
veteran has already provided the name of his unit at that 
time and its location as well as the last names and ranks of 
two fellow soldiers.  In addition to a follow-up request for 
verification, unit periodic operations and lessons learned 
reports should be searched for evidence of a large scale 
attack, release of enemy prisoners, and base overrun.  
Records of such events may be sufficient to show 
circumstances where personnel in the veteran's occupation 
(personnel clerk) may likely have engaged in combat 
operations.  

Accordingly, the case is REMANDED for the following action:

1.  Request search of military records by 
the appropriate service agencies and 
verification of the stressor events 
stated by the veteran in March 2000 and 
in August 2004.  Use the date range of 
January 30, 1968, to March 30, 1968 and 
all other information regarding the 
events provided by the veteran in March 
2003 and in August 2004.  In addition, 
request a search of periodic operations 
and lessons learned reports for the 45th 
General Support Group located in Pleiku, 
Vietnam in the same period for any 
information regarding attacks, prisoner 
releases, and any base being overrun.  In 
particular, request any information 
related to the participation of support 
group personnel in combat operations.  
Incorporate written requests and any 
response in the claims file.  

2.  Then, readjudicate the claim for 
service connection for PTSD.  If the 
decision remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

